Citation Nr: 0534139	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Service connection for a bilateral knee disability, to 
include residuals of a knee injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P. N.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to 
August 1992, and from March 1999 to June 1999.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied service 
connection for a bilateral knee disability, to include 
residuals of a knee injury, and denied service connection 
for a heart condition, to include severe coronary spasm 
with mitral valve prolapse.  The veteran submitted a 
notice of disagreement as to both claims in August 2003, 
and the RO issued a Statement of the Case (SOC) on these 
two claims in March 2004.  The veteran only included her 
claim for service connection for a bilateral knee 
disability, to include residuals of a knee injury, but she 
did not refer to the claim for service connection for a 
heart condition in her substantive appeal.  Absent a 
timely substantive appeal, the Board does not have 
jurisdiction of this latter issue.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20, 202, 20.302 (2005).  A 
review of all of the correspondence from the veteran and 
her representative in the year after the veteran was 
notified of the RO decision denying service connection for 
heart disease and the 60 day period after she was sent the 
SOC on this issue does not show anything that can 
reasonably be construed as a timely substantive appeal of 
the denial of that claim.  Id.  Consequently, the claim 
for service connection for heart disease, to include 
severe coronary spasm with mitral valve prolapse, is not 
currently in appellate status.

As noted above, the veteran perfected the appeal of her 
claim for service connection for a bilateral knee 
disability in May 2004, and she requested a personal 
hearing before a member of the Board at that time.  That 
hearing was held in May 2005 before the undersigned, and 
the transcript is of record.

The claim for service connection for a bilateral knee 
disability, to include residuals of a knee injury, is 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that her present bilateral knee 
problems are the residuals of an injury that she incurred 
in July 1995, while she was undergoing training for the 
Reserve Officers' Training Corps (ROTC).  She further 
asserts that her residuals of a knee injury were 
aggravated during her time in service in 1999.  The 
available service medical records at the time the RO 
issued the January 2003 rating decision were negative for 
any findings attributable to a knee injury.   Post-service 
medical reports show complaints of bilateral knee pain and 
crepitus (1999 and 2001).  The clinicians recorded a 
history of bilateral knee pain originating in 1995.

At the May 2005 personal hearing the veteran presented new 
documents, to include service medical records that were 
not previously included in the file, in support of her 
claim.  The United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when 
the Board considers additional evidence without having to 
remand the case to the agency of original jurisdiction 
(AOJ) for initial consideration, and without having to 
obtain the appellant's waiver.

In accordance with the Federal Circuit Court's decision 
and other policy considerations, at the May 2005 personal 
hearing, the veteran was informed of the change in the law 
and given the opportunity to either waive her right to AOJ 
review and have her claim decided by the Board, or choose 
to have her claim remanded to the AOJ for initial review 
of the evidence submitted at the May 2005 personal 
hearing.  The veteran subsequently chose not to waive her 
right to AOJ review.  Accordingly, the Board must remand 
the case to the AOJ for initial review of the additional 
medical evidence.  Id; 38 C.F.R. § 20.1304(c) (2005).   

Additionally, the veteran argued in the notice of 
disagreement and testified at the May 2005 personal 
hearing, that when she injured her knees in July 1995 she 
sought medical treatment from military doctors while 
stationed in Fort Lewis, Washington.  At the time she was 
undergoing training for the ROTC.  She also stated that 
the residuals of her bilateral knee injury were aggravated 
in 1999 while undergoing military training at Fort Lee, 
Virginia.  She recalls that she was ordered to go to 
physical therapy during that period of time.  

In view of the veteran's claim of relevant in-service 
treatment records that have not been associated with the 
case file, the RO must make another attempt to obtain any 
service medical records that may be missing and search for 
alternate medical records, to include medical treatment 
records from Fort Lewis, Washington, during the summer of 
1995, and from Fort Lee, Virginia for the period between 
March 1999 and June 1999, as well as any Surgeon General 
and Sick/Morning Reports that may be available.  38 C.F.R. 
§ 3.159(c)(2) (2005).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact all the 
National Personnel Records Center and 
any other relevant records depository 
to determine if there are any 
additional service medical records, to 
include records for medical treatment 
received by the veteran at Fort Lewis, 
Washington, during the summer of 1995, 
and from Fort Lee, Virginia, for the 
period from March 1999 to June 1999.  

The RO should also obtain any Surgeon 
General or Morning/Sick Call Reports 
that may be available.

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain these records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).

2.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated her for a 
bilateral knee condition since 
service.  After securing the necessary 
releases, all such records that are 
not already in the claims folder 
should be obtained.

3.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, to include 
ordering an examination with a nexus 
opinion, the RO should undertake it 
before further adjudication of the 
claim.

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a bilateral knee 
disability, to include residuals of a 
knee injury, with consideration of all 
of the evidence added to the record 
since the March 2004 Supplemental 
Statement of the Case (SSOC), to 
include the medical evidence submitted 
by the veteran at the May 2005 Travel 
Board hearing.  If the benefit 
requested on appeal is not granted, the 
RO should issue a SSOC, which must 
contain notice of all relevant action 
taken on the claim, to include a 
summary of all of the evidence added to 
the record since the March 2004 SSOC.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

